Citation Nr: 1734376	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  12-29 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to September 1980.  The Veteran appeared at hearing before the undersigned in March 2016.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's current left foot disability is not the result of disease or injury in service, and his current right foot disability is not proximately due to, or aggravated by, a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for a bilateral foot disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service-connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310.

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

When there is an approximate balance of positive and negative evidence regarding any material issue, reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Here, the Veteran seeks service connection for a bilateral foot disability.  Treatment records, a January 2013 VA examination report, and a July 2013 Disability Benefits Questionnaire (DBQ) establish the Veteran has bilateral pes planus and hallux valgus with some evidence of weak foot associated with pes planus.  The Veteran claims his current bilateral foot disability is the result of a September 1980 injury that occurred approximately one week prior to his separation from service.  Specifically, the Veteran has reported he injured his left foot falling from a ladder.  He has explained this injury resulted in a soft tissue wound across the middle of his left foot, which required him to wear a cast for approximately two months.  He has further explained that he was unable to move the toes of his left foot once the cast was removed shortly after his separation from service.  He has asserted his right foot disability is the result of compensating for his left foot disability.

Service treatment records show the Veteran incurred an injury to the left lower extremity in September 1980 as reported.  A September 7, 1980 notation in service treatment records indicates the Veteran was evaluated for a soft tissue injury to the left ankle.  X-rays did not reveal a fracture.  The Veteran returned for follow-up treatment a few days later after the swelling in the left lower extremity subsided and was fitted with a cast.  Although service treatment records reference an assessment of the left ankle, the Veteran has unequivocally reported that his left foot was injured as a result of this event.  The Board resolves reasonable doubt in the Veteran's favor and finds his lay reports are sufficient to establish a left foot injury.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, there is evidence of an in-service injury.  The only issue that remains is whether there is a nexus between the in-service injury and the current disability.

The Board finds the preponderance of evidence is against a finding of a nexus between the in-service injury and the current disability.  A January 2013 VA examiner determined it less likely than not the current left foot disability is the result of the injury noted in service.  The January 2013 VA examiner considered an accurate factual history of the claimed disability, to include the Veteran's lay reports.  The January 2013 VA examiner explained that there is no documentation of neurological damage as a result of the soft tissue injury to the left lower extremity and that examination did not reveal any evidence that there was a ruptured or fractured muscle in the left foot in the past.  The January 2013 VA examiner noted the Veteran's left foot examination was normal other than impaired abduction of the left toes, which did not appear consistent with the injury noted in service.

The January 2013 VA examiner explained the Veteran's current bilateral foot disability is more likely the result of prolonged weight bearing due to his post-service occupational activities.  The January 2013 VA examiner noted the Veteran has a more than twenty-five year history of manual labor post service, which has required him to engage in prolonged periods of standing.  The January 2013 VA examiner further explained the Veteran's right foot disability is more severe than his left foot, which is inconsistent with a finding that the right foot disability was caused by favoring the left foot, as reported by the Veteran.

The Board acknowledges a May 2012 podiatry note indicates it is possible that the in-service left foot tissue injury and more pressure on the right foot as a result contributed to pes planus; however, the Board finds this statement too equivocal standing alone to establish the Veteran's service connection claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (indicating a medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence).  The Court of Appeals for Veterans Claims has held that the use of equivocal language such as "could" or "may have" makes a statement by an examiner speculative in nature.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus); see also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by a physician is too speculative).  There must be more than a mere possibility to warrant a grant of service connection.  See 38 C.F.R. § 3.102 (statements that involve "pure speculation or remote possibility" are not within the range of probability); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (holding that evidence favorable to a claim that does little more than suggest a possibility that an in-service injury or disease caused a disability is insufficient to establish service connection).  The January 2013 VA examiner was specifically asked to address this issue and provided a detailed rationale for her conclusion as to why the Veteran's current left foot disability is less likely than not the result of service and why the right foot disability is less likely than not secondary to the left foot.

The Board also acknowledges the Veteran's lay reports of left foot pain since service.  While the Veteran is competent to report observable symptomatology like pain, he does not possess the requisite expertise or training to address more complex medical issues such as the etiology of his current bilateral foot disability, which the record establishes was first diagnosed more than thirty years after his separation from service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The most probative evidence of record, the January 2013 VA examination report, indicates that the Veteran's current left foot disability is not consistent with the in-service injury, and that the greater severity of the current right foot disability indicates it is not the result of compensation for the left foot.  This expert evidence further indicates the current disability is more consistent with a chronic disability that developed due to years of prolonged weight bearing as a result of the Veteran's history of manual labor post service.

The Board recognizes the physician, S.D., D.P.M., who prepared the July 2013 DBQ on the Veteran's behalf, determined the Veteran has bilateral weak foot associated with pes planus.  The January 2013 VA examiner determined the Veteran does not meet the VA diagnostic criteria for weak foot.  Nevertheless, a nexus opinion or further development is not necessary regarding bilateral weak foot because S.D., D.P.M., associated it with pes planus, which the January 2013 VA examiner adequately explained is not the result of service.  S.D., D.P.M., did not provide a nexus opinion for any of the conditions noted on the DBQ, and his report has no bearing on the unestablished nexus element in this case.

There is no other evidence that suggests the Veteran's current bilateral foot disability is the result of disease or injury in service.  The Board acknowledges the Veteran has reported he sought treatment for his left foot at a private clinic shortly after his separation from service in September 1980 and ultimately had his cast removed at this facility.  The record reflects the AOJ attempted to obtain records from this facility in April 2016, but was informed the facility only keeps records for ten years.  Thus, further efforts to obtain these records would be futile and would only serve to delay adjudication of the Veteran's claim.  See 38 C.F.R. § 3.159(c)(2).

In sum, the preponderance of evidence is against a finding that the Veteran's current left foot disability is the result of the injury noted in service.  As such, the Board cannot awarded service connection for the current right foot disability on a secondary basis because the record fails to establish service connection is warranted for the left foot disability, which the Veteran claims caused the right foot disability.  Further, the most probative expert evidence of record indicates the Veteran's bilateral foot disability is more consistent with a chronic disability that developed due to years of prolonged weight bearing as a result of the Veteran's history of manual labor post service.  As preponderance of evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the Veteran's service connection claim for a bilateral foot disability must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a bilateral foot disability is denied.





____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


